Name: 2008/656/EC: Commission Decision of 28 July 2008 on the admissibility of the notifications concerning the renewal of the inclusion in Annex I to Council Directive 91/414/EEC of the active substances azimsulfuron, azoxystrobin, fluroxypyr, imazalil, kresoxim-methyl, prohexadion-calcium and spiroxamin, and establishing the list of the notifiers concerned (notified under document number C(2008) 3855) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  marketing;  chemistry;  means of agricultural production
 Date Published: 2008-08-09

 9.8.2008 EN Official Journal of the European Union L 214/70 COMMISSION DECISION of 28 July 2008 on the admissibility of the notifications concerning the renewal of the inclusion in Annex I to Council Directive 91/414/EEC of the active substances azimsulfuron, azoxystrobin, fluroxypyr, imazalil, kresoxim-methyl, prohexadion-calcium and spiroxamin, and establishing the list of the notifiers concerned (notified under document number C(2008) 3855) (Text with EEA relevance) (2008/656/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), Having regard to Commission Regulation (EC) No 737/2007 of 27 June 2007 on laying down the procedure for the renewal of the inclusion of a first group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (2), and in particular Article 5 thereof, Whereas: (1) Directive 91/414/EEC provides that on request, the inclusion of an active substance may be renewed once or more for a period not exceeding 10 years. (2) The producers of the active substances listed in Annex I to Regulation (EC) No 737/2007 have submitted notifications to the rapporteur Member States concerned requesting the renewal of the inclusions of those active substances in Annex I to Directive 91/414/EEC. (3) The rapporteur Member States concerned have assessed the notifications and communicated their assessments to the Commission. Based on those assessments the notifications should be found admissible. (4) The names and addresses of the producers whose notification has been found admissible should be published by the Commission in order to ensure that contacts can be made for presenting joint dossiers, HAS ADOPTED THIS DECISION: Article 1 The notifications submitted by the producers listed in the Annex are admissible. The names and addresses of those producers are as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2008/70/EC (OJ L 185, 12.7.2008, p. 40). (2) OJ L 169, 29.6.2007, p. 10. ANNEX Active substance Producers names Address Azimsulfuron DuPont de Nemours (Deutschland) GmbH Du-Pont-Strasse 1, D-61352 Bad Homburg, Germany Tel. (49) 6172 87 0, fax (49) 6172 87 1402 Azoxystrobin Syngenta Limited Priestley Road, Surrey Research Park, Guildford, Surrey GU2 7YH, United Kingdom Tel. (44) 1483 260000, fax (44) 870 240 3019 Hermoo Belgium NV Lichtenberglaan 2045, B-3800 Sint-Truiden, Belgium Tel. (32) (0) 11 88 03 91, fax (32) (0) 11 70 74 84 Makhteshim Agan International Coordination Center 283 Avenue Louise, B-1050 Brussels, Belgium Tel. (32) 2 646 86 06, fax (32) 2 646 91 52 Fluroxypyr Inter-Trade R & D APS Ã levej 9, DK-9881 Bindslev, Denmark Tel. (45) 98 93 89 77, fax (45) 98 93 80 01 Hermoo Belgium NV Lichtenberglaan 2045, B-3800 Sint-Truiden, Belgium Tel. (32) (0) 11 88 03 91, fax (32) (0) 11 70 7484 Makhteshim Agan International Coordination Center 283 Avenue Louise, B-1050 Brussels, Belgium Tel. (32) 2 646 86 06, fax (32) 2 646 91 52 DowAgroSciences 3 Milton Park, Abingdon, Oxon OX 14 4RN, United Kingdom Tel. (44) 1235 437920, fax (44) 1235-737998 AgriChem BV Koopvaardijweg 9, 4906 CV Oosterhout, The Netherlands Tel. (31) (0) 162 431 931, fax (31) (0) 162 456 797 United Phosphorus Limited Chadwick House, Birchwood Park, Warrington, Cheshire WA3 6AE, United Kingdom Tel. (44) (0) 1925 81 9999, fax (44) (0) 1925 81 7425 Imazalil Inter-Trade R & D APS Ã levej 9, DK-9881 Bindslev, Denmark Tel. (45) 98 93 89 77, fax (45) 98 93 80 01 Makhteshim Agan International Coordination Center 283 Avenue Louise, B-1050 Brussels, Belgium Tel. (32) 2 646 86 06, fax (32) 2 646 91 52 AgriChem BV Koopvaardijweg 9, 4906 CV Oosterhout, The Netherlands Tel. (31) (0) 162 431 931, fax (31) (0) 162 456 797 Certis Europe BV Boulevard de la Woluwe/Woluwedal 60, B-1200 Brussels, Belgium Tel. (32) 2 331 38 94, fax (32) 2 331 38 60 United Phosphorus Limited Chadwick House, Birchwood Park, Warrington, Cheshire WA3 6AE, United Kingdom Tel. (44) (0) 1925 81 9999, fax (44) (0) 1925 81 7425 Janssen Pharmaceutica NV Janssen PMP, Turnhoutseweg 30, B-2340 Beerse, Belgium Tel. (32) (0) 14 60 21 11 , fax (32) (0) 14 60 59 51 Laboratorios Agrochem SL Laboratorios Agrochem SL, Technical and regulatory affairs department Tres Rieres 10, E-08292 Esparraguera (Barcelona), Espana Tel. (34) 93 777 48 53, fax (34) 93 777 50 59 Kresoxim-methyl Hermoo Belgium NV Lichtenberglaan 2045, B-3800 Sint-Truiden, Belgium Tel. (32) (0) 11 88 03 91, fax (32) (0) 11 70 74 84 BASF Agro SAS 21, chemin de la Sauvegarde, F-69134 Ecully Cedex, France Tel. (33) 4 72 32 45 45, fax (33) 4 72 32 53 41 Prohexadion-calcium BASF Agro SAS 21, chemin de la Sauvegarde, F-69134 Ecully Cedex, France Tel. (33) 4 72 32 45 45, fax (33) 4 72 32 53 41 Fine Agrochemicals Ltd Hill End House, Whittington, Worchester WR5 2RQ, United Kingdom Tel. (44) 1905 361800, fax (44) 1905 361818 Spiroxamin Bayer CropScience AG Alfred-Nobel-Strasse 50, D-40789 Monheim-am-Rhein, Germany Tel. (49) 2173 38 7583, fax (49) 2173 38 3735